     Case 1:20-cr-00241-DAD-BAM Document 165 Filed 01/22/21 Page 1 of 1


1
2
3
4
5
6                               IN THE UNITED STATES DISTRICT COURT
7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                     )     Case №: 1:20-CR-00241-2-DAD
                                                    )
9                      Plaintiff,                   )                    ORDER
                                                    )               APPOINTING COUNSEL
10             vs.                                  )
                                                    )
11    EMARIE ORNELAS,                               )
                                                    )
12                     Defendant.                   )
                                                    )
13
               The above named Defendant has, under oath, sworn or affirmed as to her financial
14
15    inability to employ counsel or has otherwise satisfied this Court that she is financially unable to

16    obtain counsel and wishes counsel be appointed to represent her. Therefore, in the interests of

17    justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
               IT IS HEREBY ORDERED that Kevin P. Rooney be appointed to represent the above
19
      defendant in this case effective nunc pro tunc to January 21, 2021.
20
               This appointment shall remain in effect until further order of this court.
21
22
23    IT IS SO ORDERED.

24    Dated:     January 22, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                        -1-
